DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s response filed on Feb. 28, 2022. Amendments to claims 1, 8, 14 and 17 and cancellation of claims 2, 3, 9, 10, 15 and 16 have been entered. Rejections under 35 USC 101 and 35 USC 103 are withdrawn in view of the amendments. Claims 1, 4-8, 11-14 and 17-20 are pending in this application. The Allowable Subject matter is discussed below. 

				Allowable Subject Matter
2.	Claims 1, 4-8, 11-14 and 17-20 are allowed. 
3.	The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
	The steps in claim 1 of “creating a training data set including at least asset-price trends of a plurality of assets over a past time period and a random latent vector sampled from a prior distribution associated with the asset-price trends of a plurality of assets, wherein the training data set includes a time series data, the asset-price trends being normalized, compressed and concatenated with an analysis vector comprising an analysis value associated with an asset for each of the plurality assets, the analysis value computed as a ratio of, a difference between a maximum price and a minimum price, and a mean price associated with the past time period; training a deep-learning neural network to model a probability distribution of the asset-price trends for a future time period using the training data set, wherein the deep-learning neural network receives the time series data as input, the deep-learning neural network automatically learning non-linear dependencies between the plurality of assets, the deep-learning neural network architected to include a first neural network being trained to generate simulated future prices of the plurality of assets and a second neural network being trained to discriminate the simulated future prices from real prices, the first neural network and the second neural network being trained in an adversarial training process, wherein the second neural network is trained to minimize an output value for the real prices and maximize the output value for simulated future prices, while the first neural network is trained to generate the simulated future prices that minimize the second neural network's output value; executing a portfolio optimization on the modeled probability distribution generated by the trained deep-learning neural network; and estimating expected risks and returns for different portfolio diversification options based on the portfolio optimization, wherein the first neural network includes at least consecutive layers that compress an inner representation of the training data set and a sequence of transpose layers that expand the time resolution, wherein at every layer of the transpose layers the time resolution is doubled.” are limitations, which when considered collectively as an ordered combination, are indicative of integration into a practical application. For these reasons, claim 1 is deemed patent eligible under 35 USC 101. Independent claims 8 and 14 are also deemed patent eligible based on similar reasoning and rationale.
Dependent claims 4-7, 11-13 and 17-20 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
4.	The following is the examiner’s reasons for indicating allowance over prior art: 
	In claim 1, the closest prior art of record, (Ingargiola et al. U.S. Patent Application Publication Number (2005/0090911 A1) in view of Papenbrock et al. U.S. Patent Application Publication Number (2014/0317019 A1) in view of Golding et al. U.S. Patent Application Publication Number (2020/0302309 A1), does not explicitly suggest “wherein the first neural network includes at least consecutive layers that compress an inner representation of the training data set and a sequence of transpose layers that expand the time resolution, wherein at every layer of the transpose layers the time resolution is doubled.” For these reasons, claim 1 is deemed allowable over prior art.  Independent claims 8 and 14 are also deemed patent eligible based on similar reasoning and rationale. 	Dependent claims 4-7, 11-13 and 17-20 are deemed allowable by virtue of dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
         Eder et al. U.S. 2009/0043637 A1 discloses a method for creating an organization risk matrix and an organization value matrix and using said matrices to support the management and optimization of one or more aspects of organization risk and value, the development and optimized delivery of standard and customized risk transfer products for one or more organizations, and the development, valuation and sale of securities for one or more organizations.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/BHAVIN D SHAH/Examiner, Art Unit 3693                                                                                                                                                                                                        

April 23, 2022

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 25, 2022